Citation Nr: 1619857	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to December 22, 2011.
 
2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 22, 2011 to November 16, 2012.
 
3.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since November 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1950 to April 1954.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In a March 2013 rating decision, the RO increased the rating for bilateral hearing loss to 20 percent effective November 16, 2012.  However, since the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In July 2011, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claim.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312   (Fed. Cir. 2013), the Veteran requested to have the April 2012 decision vacated and a new one issued in its place.  Accordingly, the April 2012 Board decision was vacated in an April 2014 decision. 

The matter was previously before the Board in September 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 22, 2011, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing in the right ear and Level I hearing in the left ear. 

2.  From December 22, 2011 to November 16, 2012, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing in the right ear and Level IV hearing in the left ear. 

3.  Since November 16, 2012, the Veteran's bilateral hearing loss has been manifested by no worse than Level VI hearing in the right ear and Level IV hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss prior to December 22, 2011 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss from December 22, 2011 to November 16, 2012 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss since November 16, 2012 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  In this case, VA has fulfilled its duty to assist.  Service treatment records, VA medical treatment records, and available private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

With regard to the previous September 2015 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, the RO afforded the Veteran a December 2015 VA audiological examination.  As such, the AOJ has substantially complied with the Board's remand directives. 

VA examinations were conducted in August 2009, December 2011, February 2013, and December 2015.  The examiners made all required clinical findings and discussed the functional impact of hearing loss on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court in Martinak also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  While the previous April 2014 Board remand indicated that the February 2013 VA examiner did not fully discuss the functional effects caused by the Veteran's hearing loss disability; the record indicates that the Veteran has provided lay statements in support of his claim that set forth the daily functional effects of his disability, most significantly in his July 2011 Board hearing testimony.  Moreover, the December 2015 VA examiner noted that the Veteran reported that his hearing loss impacted his ordinary conditions of daily life, including his ability to work, because he has difficulty hearing and distinguishing conversational speech.  Therefore, the Board finds that any failure on the part of the February 2013 VA examiner to fully discuss the functional effects caused by the Veteran's claimed disability amounts to harmless error.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that higher evaluations are warranted for his service-connected bilateral hearing loss.  At his July 2011 Board hearing, the Veteran indicated that he was having a hard time understanding people and had a speaker next to his chair so that he could hear better hear the television.  He also indicated that he had difficulty hearing with background noises and could not hear soft voices and female voices.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran contends that his bilateral hearing loss disability is more severely disabling than reflected by the evaluations assigned.  Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Prior to December 22, 2011

A VA audiology treatment record dated in April 2009 notes that the Veteran reported his hearing problem caused him to feel embarrassed when he met new people, and  sometimes caused him to feel frustrated when talking to members of his family.  He had difficulty hearing when someone spoke in a whisper, but did not feel handicapped by his hearing problem.  The hearing problem sometimes caused difficulty when visiting friends, relatives, and neighbors, as well as causing the Veteran to attend meetings less often than he would like.  He had difficulty listening to the television and radio.  The Veteran also sometimes felt that his hearing limited or hampered his social life, and he also had difficulty in restaurants due to his hearing problem.  In total, the Hearing Handicap Inventory for the Elderly (HHIE-S) revealed the Veteran's hearing loss to be severely handicapping.  

Audiological testing was completed in April 2009, however, the NU-6 live word list was used, which is not valid for VA rating purposes.  The rating schedule specifically requires that an examination for hearing impairment purposes include both the Maryland CNC test in addition to the puretone audiometry test.  38 C.F.R. § 4.85(a).  The Board is aware that the rating schedule does provide for assessment without use of speech recognition scores, but such is appropriate only when medically certified due to "language difficulties, inconsistent speech discrimination scores, etc.."  38 C.F.R. § 4.85(c).  These instances are not the case here.  An additional exception under 38 C.F.R. § 4.85(c), for instances of exceptional hearing loss pattern, is of no benefit, as the results showed that the Veteran's bilateral hearing disability did not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination in August 2009.  His puretone thresholds, in decibels, were as follows:

HERTZ:
500 Hz
1000Hz
2000Hz
3000 Hz
4000Hz
RIGHT
50
45
55
65
110
LEFT
25
20
30
45
60

The average puretone threshold was 68.75 decibels in the right ear and 38.75 decibels in the left ear.  Speech recognition scores were 96 percent for the right ear, and 96 percent for the left ear.  The Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  The examiner noted that the Veteran reported difficulty hearing when background noise is present, difficulty hearing high pitched voices, and having to constantly ask people to repeat themselves.  

Under Table VI, the examination results correspond to Level II hearing for the right ear and Level I hearing for the left ear.  Pursuant to Table VII, applying the scores of Level II and Level I results in a noncompensable disability rating.

A VA audiology treatment record in November 2011 notes that the Veteran reported that his hearing was getting worse.  Audiological testing was completed, however, again, the NU-6 live word list was used, which is not valid for rating purposes.  There is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and the Veteran's bilateral hearing loss did not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86. 

From December 22, 2011 to November 16, 2012

The Veteran was afforded a VA audiological examination in December 2011.  His puretone thresholds, in decibels, were as follows:

HERTZ:
500 Hz
1000Hz
2000Hz
3000 Hz
4000Hz
RIGHT
50
45
55
65
100
LEFT
35
30
40
50
55

The average puretone threshold was 66.25 decibels in the right ear and 43.75 decibels in the left ear.  Speech recognition scores were 80 percent for the right ear, and 100 percent for the left ear.  The Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  The examiner noted that the Veteran reported difficulty hearing certain sounds and distinguishing speech.  

Under Table VI, the examination results correspond to Level IV hearing for the right ear and Level I hearing for the left ear.  Pursuant to Table VII, applying the scores of Level IV and Level I results in a noncompensable disability rating.

A VA audiology treatment record in October 2012 notes that the Veteran reported that his hearing in his left ear "dropped 18 days ago" and had not returned.  He woke up noticing that he could not hear as well even with hearing aids.  Audiological testing was completed at that time, but the NU-6 live word list was used, which is not valid for rating purposes.  There is also no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and the Veteran's bilateral hearing loss did not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86. 

The Veteran submitted a private audiological evaluation from Kootenai Audiology from October 2012.  Puretone thresholds, in decibels, were as follows:

HERTZ:
500 Hz
1000Hz
2000Hz
3000 Hz
4000Hz
RIGHT
50
50
60
70
100
LEFT
70
65
50
70
75

The average puretone threshold was 70 decibels in the right ear and 65 decibels in the left ear.  Speech recognition scores were 100 percent for the right ear, and 76 percent for the left ear.  The Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).    

While it is unclear whether that examination used the Maryland CNC word list, as required by VA regulation, a higher rating would not be warranted even if the Board were to assume the Maryland CNC list was used and apply the criteria for rating hearing loss to those findings.  Under Table VI, the examination results correspond to Level II hearing for the right ear and Level IV hearing for the left ear.  Pursuant to Table VII, applying the scores of Level II and Level IV results in a noncompensable disability rating.

Since November 16, 2012

A VA audiology treatment record in December 2012 notes that the Veteran reported that he noticed a significant change in his left ear hearing.  Audiological testing was also completed, but the NU-6 live word list was used, which, as indicated above, is not valid for rating purposes.  There is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and no indication that the Veteran's bilateral hearing disability met the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination in February 2013.  His puretone thresholds, in decibels, were as follows:

HERTZ:
500 Hz
1000Hz
2000Hz
3000 Hz
4000Hz
RIGHT
60
55
65
75
105
LEFT
55
50
50
55
75

The average puretone threshold was 75 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition scores were 76 percent for the right ear, and 76 percent for the left ear.  The Veteran's right ear hearing loss does meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a), but his left ear hearing loss does not meet the criteria under 38 C.F.R. § 4.86(a) or (b).  The examiner noted that the Veteran reported that he did not hear well, and could not hear things from behind him.  He also reported a sudden loss of hearing in October 2012.

Regarding the right ear, evaluation under Table VIA reveals a Level VI result, as opposed to a Level V result under Table VI.  Elevating that numeral to the next higher Roman numeral, results in Level VII hearing loss in the right ear.  For the left ear, under Table VI, the results correspond to Level IV hearing.  Pursuant to Table VII, applying the scores of Level VII and Level IV results in a 20 percent  disability rating.

A VA audiology treatment record in May 2013 included audiological testing, but the NU-6 live word list was used, which as stated above, is not valid for rating purposes.  There is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and no indication that the Veteran's bilateral hearing disability met the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination in December 2015.  His puretone thresholds, in decibels, were as follows:

HERTZ:
500 Hz
1000Hz
2000Hz
3000 Hz
4000Hz
RIGHT
55
50
70
80
110
LEFT
50
45
50
55
70

The average puretone threshold was 77.5 decibels in the right ear and 55 decibels in the left ear.  Speech recognition scores were 88 percent for the right ear, and 84 percent for the left ear.  The Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  The examiner noted that the Veteran reported that his hearing loss made it difficult to hear and distinguish conversational speech, particularly in the presence of background noise or when he cannot see the face of the person speaking.  He would struggle in positions that required verbal communication unless it was completely quiet, but his hearing loss would not otherwise affect his occupational functioning.  Even with hearing aids he would struggle to hear with background noise, and maybe unable to hear high frequency sounds such as fire alarms, emergency vehicle sirens from a distance, oven and microwave timers, telephones, or a turn signal indicator.  

Under Table VI, the examination results correspond to Level III hearing for the right ear and Level II hearing for the left ear.  Pursuant to Table VII, applying the scores of Level III and Level II results in a noncompensable disability rating.

Based on the above findings, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable evaluation prior to December 22, 2011, an evaluation in excess of 10 percent from December 22, 2011 to November 16, 2012, and an evaluation in excess of 20 percent since  November 16, 2012.  

The Board has considered the Veteran's assertions as to the functional impact of  his hearing loss on his daily life, including his reports of difficulty hearing conversation speech especially with background noise, and in no way discounts these asserted difficulties or the Veteran's contentions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.10.  Accordingly, the Board must predicate its determination based on the results of the audiology tests  of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, in deriving a schedular rating, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For these reasons, the Board finds that the weight of the evidence is against higher evaluations for the Veteran's bilateral hearing loss during all the periods on appeal.  Thus, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for all the periods on appeal.  Specifically, the Veteran reports difficulty hearing and understanding conversational speech especially when there is background noise or when someone is not facing him.  He also reports difficulty distinguishing speech and problems hearing high-pitched voices or high frequency noises.   

Although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, to include with background noise, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Rather, there must be evidence that the Veteran's hearing loss is so exceptional or unusual as to render impractical the application of the schedular criteria, which is not shown in this case.
 
The Board has considered the Veteran's reports of increased hearing impairment resulting in reduced occupational functioning due to his difficulty hearing and distinguishing conversational speech especially when there is background noise or when someone is not facing him.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.  The Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  There is no evidence that the Veteran's symptoms, primarily difficulty hearing, is exceptional or are unusual manifestations of a hearing loss disability.  Further, while the December 2015 VA examiner concluded that the Veteran would struggle to hear with background noise even with hearing aids, the Board notes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and the scores without the use of hearing aids represent a rating made on the worst possible objective measure of performance.  The use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss (appropriately rated as a single disability).  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.



TDIU

Finally, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran is retired, however the evidence of record does not indicate, nor has the Veteran alleged that his disability makes him unemployable.  Therefore, TDIU is not raised by the record.


ORDER

An initial compensable evaluation for bilateral hearing loss prior to December 22, 2011 is denied.
 
An evaluation in excess of 10 percent for bilateral hearing loss from December 22, 2011 to November 16, 2012 is denied.
 
An evaluation in excess of 20 percent for bilateral hearing loss since November 16, 2012 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


